DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/250,388 (reference application) in view of Bullard et al. (US 2013/0171471) and Wieser et al. (US 2013/0206271). Although the claims at issue are not identical, they are not patentably distinct from each other because the product recited in claims 1-20 of copending ‘388 are also directed to an exhaust component having a housing including walls made of a diffusion surface alloyed metal sheet (see, e.g., claims 1, 16 and 18). While the claims of copending ‘388 do not specify the metal sheet is a stainless steel sheet and the diffusion surface coating contains more chromium than the metal sheet, it would have been obvious to use a diffusion alloyed stainless steel sheet as taught by Wieser and Bullard. Wieser teaches a stainless steel having a chromium content of at least 10.5% (¶ 9) which is suitable for making exhaust pipes, exhaust component 
It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use a stainless steel such as that taught by Wieser since the prior art recognizes such a stainless steel as suitable for making exhaust system parts. Furthermore, it would have been obvious at the effective time of filing to diffusion alloy such a stainless steel in the manner taught by Bullard in order to obtain excellent corrosion resistance and good bonding between the substrate and surface layers, as taught by Bullard (see ¶ 7).
Other features recited by the instant dependent claims are similar to the dependent claims of copending ‘388.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/250,419 (reference application) in view of Bullard et al. (US 2013/0171471) and Wieser et al. (US 2013/0206271). Although the claims at issue are not identical, they are not patentably distinct from each other because the product recited in claims 1-20 of copending ‘419 are also directed to an exhaust component having a housing including walls made of a diffusion surface alloyed metal sheet (see, e.g., claims 1, 16 and 18). 
It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use a stainless steel such as that taught by Wieser since the prior art recognizes such a stainless steel as suitable for making exhaust system parts. Furthermore, it would have been obvious at the effective time of filing to diffusion alloy such a stainless steel in the manner taught by Bullard in order to obtain excellent corrosion resistance and good bonding between the substrate and surface layers, as taught by Bullard (see ¶ 7).
Other features recited by the instant dependent claims are similar to the dependent claims of copending ‘419.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-12 recite the limitation "said housing". There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, it is presumed that these claims are intended to depend from claim 10, which recites “a housing” for the first time in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hörr (US 2015/0354421) in view of Bullard et al. (US 2013/0171471) and Wieser et al. (US 2013/0206271).
Regarding claims 1, 2 and 10, the limitations of claim 1 have been addressed above. Hörr teaches a muffler for an exhaust system of a vehicle (¶ 2); the walls of the muffler separating an inner volume of the muffler from the outside of the muffler (¶ 12). 
Wieser teaches a stainless steel having a chromium content of at least 10.5% (¶ 9) which is suitable for making exhaust pipes, exhaust component housings and mufflers (¶ 47). Bullard teaches a clad steel comprising a core region and stainless steel compositions clad to the surfaces of the core region, with the stainless steel layer diffusing into the substrate (¶ 47). The stainless steel layer comprises 10% to 30% wt chromium (¶ 30), which overlaps with the claimed range and encompasses a range greater than that of Wieser.
It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to make the muffler of Hörr using a stainless steel such as that taught by Wieser since the prior art recognizes such a stainless steel as suitable for making exhaust system parts. Furthermore, it would have been obvious at the effective time of filing to perform diffusion alloying on such a stainless steel in the manner taught by Bullard in order to obtain excellent corrosion resistance for the stainless steel while maintaining good bonding between the substrate and surface layers, as taught by Bullard (see ¶ 7).
Regarding claims 3-4, Bullard teaches the existence of a bonding region (corresponding to the claimed transition zone) between the core and the stainless steel layer (¶ 8). The transition zone has a composition in between that of the core and the surface region and comprises a gradient between the compositions of the core and stainless steel layer (¶ 36).
Regarding claims 5-6, Bullard teaches the stainless steel layer is formed on at least a surface of the substrate (¶ 47), which impliedly includes forming the stainless steel layer on at least a portion of an entire face of the substrate and the entire face of the substrate.
Regarding claim 7, Bullard teaches the stainless steel layers have individual compositions (¶ 39), i.e., they are not necessarily identical. Accordingly, the substrate may be given coatings having different compositions.
Regarding claims 8-9, the diffusion alloyed stainless steel of Modified Hörr contains more chromium content at the surface regions than the stainless steel core substrate (see Bullard, ¶ 40). Since this higher chromium content is what achieves higher corrosion resistance to urea and salt (see instant Spec., ¶ 29 of the corresponding PGPub), one of ordinary skill in the art would expect the prior art combination to also have this feature, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 11-12, Hörr teaches one embodiment of the muffler having tube extending from an inlet to an outlet (Fig. 6, ¶¶ 127-128); the tube positioned within the inner volume of the muffler thus creating an exhaust chamber. Hörr also teaches a wall 31 within the inner volume that divides the inner volume into separate chambers 41 and 42 (see Fig. 6).

    PNG
    media_image1.png
    226
    378
    media_image1.png
    Greyscale

Regarding claim 13, Bullard teaches the core region is positioned between the two surface layers of stainless steel (¶ 37).
Regarding claim 14, Bullard teaches the existence of a bonding region (corresponding to the claimed transition zone) between the core and the stainless steel layer (¶ 8). The transition zone has a composition in between that of the core and the surface region and comprises a gradient between the compositions of the core and stainless steel layer (¶ 36).
Regarding claim 17, Hörr teaches a muffler for an exhaust system of a vehicle (¶ 2); the walls of the muffler separating an inner volume of the muffler from the outside of the muffler (¶ 12). Hörr teaches one embodiment of the muffler having tube extending from an inlet to an outlet (Fig. 6, ¶¶ 127-128); the tube positioned within the inner volume of the muffler thus creating an exhaust chamber. Hörr also teaches a wall 31 within the inner volume that divides the inner volume into separate chambers 41 and 42 (see Fig. 6). Hörr teaches the muffler is made from stainless steel (¶ 47) but does not expressly teach the stainless steel is a diffusion surface alloyed sheet.
Wieser teaches a stainless steel having a chromium content of at least 10.5% (¶ 9) which is suitable for making exhaust pipes, exhaust component housings and mufflers (¶ 47). Bullard teaches a clad steel comprising a core region and stainless steel 
It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to make the muffler of Hörr using a stainless steel such as that taught by Wieser since the prior art recognizes such a stainless steel as suitable for making exhaust system parts. Furthermore, it would have been obvious at the effective time of filing to perform diffusion alloying on such a stainless steel in the manner taught by Bullard in order to obtain excellent corrosion resistance for the stainless steel while maintaining good bonding between the substrate and surface layers, as taught by Bullard (see ¶ 7).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hörr (US 2015/0354421) in view of Bullard et al. (US 2013/0171471) and Wieser et al. (US 2013/0206271), as applied to claim 1, further in view of Harris (US 5,403,557).
Regarding claims 15-16, the limitations of claim 1 have been addressed above. Modified Hörr does not expressly teach the claimed exhaust component having the claimed catalyst or diesel particulate filter within. Harris teaches an emission control apparatus (which may be called a muffler) for use with a diesel engine (col. 1, lines 7-20). The apparatus includes a particulate trap for removing particulates within the exhaust (col. 1, lines 64-68) which includes oxidizing carbon monoxide and unburned hydrocarbons to carbon dioxide and water (col. 4, lines 7-17). It would have been .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hörr (US 2015/0354421) in view of Bullard et al. (US 2013/0171471).
Regarding claim 18, Hörr teaches a muffler for an exhaust system of a vehicle (¶ 2); the walls of the muffler separating an inner volume of the muffler from the outside of the muffler (¶ 12). Hörr teaches one embodiment of the muffler having tube extending from an inlet to an outlet (Fig. 6, ¶¶ 127-128); the tube positioned within the inner volume of the muffler thus creating an exhaust chamber. Hörr also teaches a wall 31 within the inner volume that divides the inner volume into separate chambers 41 and 42 (see Fig. 6). Hörr teaches the muffler is made from steel or stainless steel (¶ 47) but does not expressly teach the material is a diffusion surface alloyed sheet.
Bullard teaches a clad steel comprising a core region and stainless steel compositions clad to the surfaces of the core region, with the stainless steel layer diffusing into the substrate (¶ 47). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to make the muffler of Hörr using the diffusion alloyed stainless steel of Bullard because such material has excellent corrosion resistance properties and good bonding strength between the substrate and coating (see ¶ 7).
Regarding claims 19-20, the diffusion alloyed stainless steel of Modified Hörr contains more chromium content at the surface regions than the stainless steel core substrate (see Bullard, ¶ 40). Since this higher chromium content is what achieves higher corrosion resistance to urea and salt (see instant Spec., ¶ 29 of the corresponding PGPub), one of ordinary skill in the art would expect the prior art combination to also have this feature, absent objective evidence to the contrary. See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784